Citation Nr: 1622734	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  15-10 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to November 29, 2007, and an initial rating higher than 70 percent thereafter.

2.  Entitlement to a compensable rating for chronic rhinitis.

3.  Entitlement to a rating higher than 10 percent for sinusitis.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for gingivitis for compensation purposes, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a deviated nasal septum, and if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disability, and if so, whether service connection is warranted.

8.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1943 to November 1945.  He received the Bronze Star Medal for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2010, the RO granted service connection for psychoneurosis (now PTSD), and assigned a 10 percent rating effective from July 16, 1947; a 50 percent rating from April 7, 1997; and a 70 percent rating from November 29, 2007.  A subsequent rating decision assigned the 50 percent rating effective back to July 16, 1947.

In an April 2012 rating decision, the RO continued a zero percent rating for rhinitis; granted a 10 percent rating for sinusitis from October 21, 2010; denied service connection for bronchitis; declined to reopen previously denied claims for a lumbar spine condition, sleep apnea, and gingivitis; and reopened but denied a claim for service connection for a deviated nasal septum.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2016.  A copy of the hearing transcript is of record. 

The issues of whether there was clear and unmistakable error (CUE) in an August 1947 rating decision which denied service connection for rhinitis and assigned a 0 percent initial rating for sinusitis have been raised by the record in an October 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Veteran is advised, however, that CUE claims must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bronchitis, service connection for a lumbar spine disability, and a petition to reopen a claim for service connection for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his April 2016 Board hearing, the Veteran withdrew his claim for a higher initial rating for PTSD and his request to reopen a previously denied claim for gingivitis.

2.  Rhinitis is manifested by 60 percent obstruction in the left nasal passage, 40 percent obstruction in the right nasal passage, and at least mild impairment of several activities of daily living.

3.  Sinusitis is not manifested by incapacitating episodes, prolonged antibiotic treatment, or more than six non-incapacitating episodes per year.

4.  The Veteran did not appeal a December 2006 rating decision which denied service connection for a deviated nasal septum, and evidence received since that rating decision is not new and material.

5.  The Veteran did not appeal a December 2006 rating decision which denied service connection for lumbar spine disability, but evidence received since that rating decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for a higher initial rating for PTSD and the request to reopen a previously denied claim for gingivitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a 10 percent rating for chronic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6522 (2015).

3.  The criteria for rating higher than 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6512 (2015).

4.  The December 2006 rating decision which denied service connection for a deviated nasal septum is final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).

5.  The December 2006 rating decision which denied service connection for a lumbar spine disability is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated at his November 2015 hearing that he wished to withdraw his appeals regarding a higher initial rating for PTSD and a request to reopen a previously denied claim for gingivitis.  See Hearing Transcript at 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and they are dismissed.


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

A.  Rhinitis

The Veteran is currently assigned a zero percent (noncompensable) rating under Diagnostic Code (DC) 6522 for his chronic rhinitis.  Under DC 6522, allergic or vasomotor rhinitis with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, without polyps, warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps results in a maximum 30 percent rating.  38 C.F.R. § 4.97.

However, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation have not been met.  38 C.F.R. § 4.31.

The Veteran underwent a VA examination in May 2011.  His symptoms included congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  On examination, no polyps were present.  The left nasal passage was 60 percent obstructed, and the right passage was 40 percent obstructed.  The examiner stated that the Veteran's condition had severe effects on sports activities and moderate effects on exercise activities.  Chores, shopping, and recreation activities were mildly affected.

Based on the evidence of record, the Board finds that a 10 percent rating for rhinitis is appropriate.  Although the Veteran does not strictly have greater than 50 percent obstruction of both nasal passages, he does have 60 percent in one and 40 percent in the other, which nearly approximates the criteria for the 10 percent rating.  When viewed collectively with the examiner's findings that rhinitis as at least mild effects on activities of daily living such as chores, recreation, and shopping, and resolving reasonable doubt in the Veteran's favor, the overall disability picture for his rhinitis corresponds to a 10 percent rating.

A higher 30 percent rating is not warranted, however, as his condition is not manifested by the presence of polyps.

B.  Sinusitis

The Veteran is currently assigned a 10 percent rating for sinusitis under DC 6512, which is part of the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97.  Under this General Rating Formula, a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating requires osteomyelitis following radical surgery or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A note to the General Rating Formula states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

During a May 2011 VA examination, the Veteran reported the frequent occurrence of sinus symptoms, as well as several infections.  He treated his condition with Guaifenesin.  There was no history of incapacitating episodes.  Non-incapacitating episodes included headache, fever, and sinus pain, and occurred six times a year, lasting five to six days each.  On examination, his sinus symptoms included purulent discharge.  The examiner stated that effects on sports activities were moderate.  Effects on chores, shopping, exercise, and recreation were mild.

VA records dated January 2012 show the Veteran reported that he recently started an antibiotic treatment for his sinusitis.  In April 2012, he reported symptoms of a sore throat, sinus drainage, and coughing up phlegm.  In July 2012, he reported having a sinus headache and congestion, and was treated with a Z-Pak.

Based on the evidence of record, the Board finds that a rating higher than 10 percent is not warranted.  First, while the Veteran reported some treatment with antibiotics, the record does not reflect prolonged (four to six weeks) of such treatment, nor is there a history of incapacitating episodes of sinusitis.  His report of six non-incapacitating episodes per year during his 2011 VA examination is supported by his VA records in 2012, which reflect treatment for sinusitis every few months (January, April, July), and is contemplated by the currently assigned 10 percent rating.  Therefore, the criteria for a higher 30 percent rating have not been met.

C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected rhinitis or sinusitis that would render the schedular criteria inadequate.  As discussed above, symptoms (obstructed nasal passage, headaches, and non-incapacitating sinusitis episodes) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected rhinitis or sinusitis conditions that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

III.  New and Material Evidence

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

However, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Deviated Nasal Septum

The Veteran's claim for service connection for a deviated nasal septum was denied in a December 2006 rating decision.  The basis of the denial was that there was no in-service incurrence of the condition.  The Veteran initiated an appeal of this decision, but ultimately withdrew that appeal in a July 2008 letter from his then-representative, and therefore the December 2006 rating decision is final.

Since that prior denial, additional evidence has been received.  The Veteran underwent a VA examination in May 2011.  He reported that a deviated septum occurred when he was struck in the nose during service.  The examiner diagnosed a septal deviation due to trauma, and opined that the condition was most likely caused by a deviated septum experienced during service, as there was clear documentation of such a diagnosis in service.

However, in a March 2012 addendum opinion, the examiner clarified that it was less likely than not that the Veteran had a deviated septum in service.  The examiner noted that there were multiple clinical encounters where the nose was examined, including at separation in 1945, without mention of a deviated septum.  It was not until 1947 that a deviated septum was diagnosed, and the examiner explained that the prior positive opinion referred to this 1947 record believing it was a service record.

At his April 2016 Board hearing, the Veteran testified that he was punched by a fellow soldier during service, which led to his deviated septum.

Unfortunately, the above-listed evidence is not new and material.  The Veteran's testimony that he was punched in service was already part of the record at the time of the December 2006 denial, as he reported such a history during a September 2006 VA examination.  In addition, while the May 2011 VA examiner initially concluded that a deviated septum was incurred in service, she later clarified that this opinion was in error.  Taken as a whole, the May 2011 and March 2012 opinions do not support a conclusion that a current deviated septum condition is related to service.  

As new and material evidence has not been received, the claim is not reopened.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Lumbar Spine

The Veteran's claim for service connection for a lumbar spine condition was denied in a December 2006 rating decision.  The basis of the denial was that no new and material evidence had been received since that last final denial of the claim, and the evidence still did not reflect that a lumbar spine condition was shown or incurred in service.  The Veteran initiated an appeal of this decision, but ultimately withdrew that appeal in a July 2008 letter from his then-representative, and therefore the December 2006 rating decision is final.

Since the December 2006 rating decision, additional evidence has been received.  This includes April 2007 VA records which reference a March 2007 MRI of the lumbar spine, which showed mild L4-5 canal stenosis and disc bulges.  This evidence is new, as it was not part of the record at the time of the prior denial.  It is also material.  While the most recent denial indicated that a condition was not shown in service, a diagnosis of a lumbar spine condition had not been established at the time of either the November 1972 or June 1997 rating decisions which previously adjudicated the claim.

As new and material evidence has been received, the claim is reopened.  However, as discussed below, additional development is necessary prior to adjudicating the claim on the merits.


IV.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in an October 2010 letter prior to the initial adjudication of his claims.  He has not alleged any notice deficiency during the adjudication of these claims.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's sinusitis and rhinitis conditions; and provide an opinion as to the etiology of his deviated septum.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for a higher initial rating for PTSD is dismissed.

The appeal to reopen a previously denied claim for service connection for gingivitis is dismissed.

A 10 percent rating for chronic rhinitis is granted.

A rating higher than 10 percent for sinusitis is denied.

The request to reopen a previously denied claim for service connection for a deviated septum is denied.

A previously denied claim for service connection for a lumbar spine disability is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that he has bronchitis as a result of service.  VA and private treatment records generated during the appeal period reflect diagnoses of bronchitis, pneumonia, and chronic obstructive pulmonary disease.  Moreover, his service treatment records reflect a diagnosis of acute, moderate bronchitis incurred in the line of duty in December 1943.  In an April 2013 statement, the Veteran reported that he has had continual bronchitis attacks since early 1944.

As there is evidence of a current disability and a disability incurred in service, a VA examination should be scheduled to determine whether there is a medical nexus between the current condition and service.

In addition, during his April 2016 hearing, the Veteran contended that his sleep apnea was possibly secondary to his bronchitis.  Therefore, his petition to reopen a claim for sleep apnea is inextricably intertwined with his claim for service connection for bronchitis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, as noted above, the Veteran's claim for service connection for a lumbar spine disability has been reopened.  However, a VA examination is necessary to determine whether his current condition is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records for the period from August 2012 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to obtain an opinion as to the nature and etiology of his upper respiratory conditions and sleep apnea.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  

All indicated tests and studies should be completed.  After completion of the above, the examiner should address the following:

a.  What are the Veteran's currently diagnosed upper respiratory conditions (other than rhinitis and sinusitis)?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?

Note: In answering this question, the examiner should specifically comment on the December 1943 diagnosis of bronchitis in service.

c.  Is the Veteran's diagnosed obstructive sleep apnea caused by any of the diagnosed upper respiratory conditions?

d.  Is the Veteran's diagnosed obstructive sleep apnea aggravated by any of the diagnosed upper respiratory conditions?

Note: The term "aggravated" in the above context refers to a chronic or permanent worsening of sleep apnea, as opposed to mere temporary or intermittent flare-ups of sleep apnea that resolve with return to the baseline level of disability.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to obtain an opinion as to the nature and etiology of his lumbar spine condition.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  After completion of the above, the examiner should address the following:

a.  What are the Veteran's currently diagnosed lumbar spine conditions?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Following completion of the foregoing, readjudicate the Veteran's claims for service connection for bronchitis, service connection for a lumbar spine disability, and whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.  If any claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


